I can not agree that the testimony of the general reputation for truth and veracity of the witness, Lawrence Robinson, was admissible, and I think the bill sufficiently explicit to call this court's attention to the error. The first bill reads:
"Be it remembered that upon the trial of the above numbered cause, the State's witness, A.J. Zilker, being upon the stand, the said witness *Page 148 
was permitted, over objections of the defendant, to testify to the following facts, towit: I know Lawrence Robinson and have known him about fifteen years. He has worked for me at the Lone Star Ice Factory; he was working for me on July 4, 1913, and all during that summer, I know his reputation for truth and veracity here in Austin; his reputation as a darkey is good; his reputation in the neighborhood where he lives and here in the city is good for truth and veracity; I find him to be above the average — and defendant at time said testimony was offered, objected to same for the following reason, towit: First. That said testimony was prejudicial to the rights of the defendant. Second. That same was not material to any issue in the case, in this that the defendant and the State had closed the main testimony in the case, and said testimony was not in rebuttal of any of the testimony upon the trial. Third. That the prosecuting witness, Lawrence Robinson, had told his story to the jury and defendant had not attacked his reputation for truth and veracity and the defendant had the legal right to have his testimony considered by the jury without being bolstered by any testimony of the white witness. Fourth. That said witness was a white man, well known to the jury, and for him to relate to the jury said testimony was calculated to bias the jury in favor of believing the witness, Lawrence Robinson, and against the defendant, and the court overruled the objections to said testimony and permitted it to go to the jury as evidence, to which action of the court defendant then and there excepted and tenders this his bill of exceptions and asks that the same be allowed, signed and filed as a part of the record in this case.
"The foregoing bill of exceptions is allowed with the following qualification and explanation:
"The witness Zilker, in response to proper question by the State, and over the objection of the defendant testified that the witness Lawrence Robinson's reputation for truth and veracity was good; that the reputation was exceptionally good. Upon the objection of the defendant, and upon his request, the statement that his reputation `was exceptionally good,' was excluded from the jury. Afterwards upon redirect examination by the district attorney, the witness in connection with his answer used the words, `I find him to be above the average,' but no objection was made to said statement other than the general objection addressed to all of the testimony with reference to the truth and veracity of the witness.
"The testimony as to the reputation for truth and veracity of the witness, Lawrence Robinson, was admitted for the reason that while the said witness, Lawrence Robinson, was on the stand, the defendant's attorney asked him several questions, in an effort to show that the witness, Lawrence Robinson, had made different statements on the examining trial and on other occasions from the statements made by said Robinson, in the trial of this case."
The next bill complains of the testimony of John J. Butler, a white man, who was permitted to testify that the reputation of Lawrence Robinson *Page 149 
had never been questioned; and that W.B. Loveless, a merchant, was permitted to testify: "I live in South Austin. I run a general merchandise store over there. I know Lawrence Robinson, a colored boy, and have known him since he moved into my neighborhood about two years ago. He has been renting a house from me up until about one day after Christmas when I sold the place. He trades with me. I know his general reputation for truth and veracity in the community and it is good." Appellant made the same objections to this testimony that he did in the first bill.
In this case Lawrence Robinson is a negro, and he claimed that appellant had stolen $52 from him. No other witness testified that he had the money, or that appellant had stolen it. The negro woman as emphatically denied stealing the money, making a direct conflict in the testimony. If the jury believed the negro man they would convict; if they believed her, she was entitled to an acquittal, and under such circumstances the State was permitted to throw into the scales the testimony of three white men to support the testimony of the State's witness, when the appellant had not introduced any testimony to impeach him. It is true counsel on cross-examination asked him if he did not testify at the examining trial that he bought some beer or a lunch at Piper's saloon just before this thing occurred, and the witness answered that he did not. No evidence was offered that he did testify other than as he did on this trial. The only testimony offered by defendant was, that she took the stand and denied taking the money. In the first place, I think the bill full and explicit enough to present the error, and believe, when the qualification of the court is taken into consideration therewith, it shows in and of itself the testimony was inadmissible. The mere propounding of an interrogatory as to whether or not he had testified to an immaterial matter on a former trial, and he denies it, and no proof offered that he did so, does not authorize the introduction of supporting testimony, even though the State may need it to secure a conviction. In Neill v. State, 49 Tex.Crim. Rep., this court held: "The mere fact that prosecutrix and appellant's testimony was contradictory, one or the other, would not authorize appellant to introduce evidence of good character for truth and veracity. Nor would the sheer fact that the State had laid a predicate on cross-examination of appellant authorize appellant to introduce evidence of good character." In Jones v. State, 38 Tex.Crim. Rep., this court held: "This court erred in holding that the trial court should have permitted Mrs. Jones to be corroborated by her unsworn statements made to Kendall, in reference to the alleged rape, for this: The State did not seek to impeach her by showing contradictory and different statements made by her. The fact that the State did not admit the truth of her story can not be termed an impeachment. It is never admissible to sustain a witness by proof of general good character or otherwise, until the reputation of the witness is assailed for truth and veracity or impeached by showing contradictory statements. These are conditions precedent to offering testimony to *Page 150 
corroborate or sustain a witness. Assaults upon the veracity of a witness, made only by counsel in argument, do not constitute such an impeachment of the credibility of the witness as will authorize the admission of testimony to sustain his reputation for truth and veracity. Ricks v. State, 19 Texas Crim. App., 308; see Railway v. Raney, 36 Tex. 363; Morton v. State, 71 S.W. Rep., 281." Other cases could be cited but I deem it unnecessary. This is not the first time we have noted our objections to refusing to consider complaints when the error is manifest, even if the objections should not in every respect be as full as they should be, heretofore merely noting our dissent, but in this case I have thought it advisable to put in a vigorous protest, when the State relies on Robinson to prove that appellant stole the money, and she as vigorously denies it, and the issue was, was the State's witness or appellant telling the truth.